                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION


THOMAS R. KOCHIS, and those similarly
situated,                                             Case No. 18-11455

           Plaintiff,                                 Honorable Nancy G. Edmunds
v.

CITY OF WESTLAND

           Defendant.
                           /

                     ORDER AND OPINION GRANTING IN PART
                DEFENDANT’S MOTION FOR SUMMARY JUDGMENT [17]

          In this putative class action, Plaintiff Thomas R. Kochis challenges the

constitutionality of Defendant City of Westland’s debris removal and nuisance ordinances.

Pending before the Court is Defendant’s motion for summary judgment. (ECF No. 17.)

Plaintiff opposes the motion. On July 17, 2019, the Court held a hearing in connection

with the motion. For the reasons set forth below, the Court GRANTS IN PART and

DENIES IN PART Defendant’s motion for summary judgment.

     I.      Background

          Plaintiff Thomas Kochis is the owner of real property located in the City of

Westland. The property is located at 33512 Berville, Westland, MI 48185. The property

is not Plaintiff’s primary residence; it is a rental property. The property is managed by

Garner Management & Associates.

          In or around the early part of November 2017, Plaintiff’s tenant moved out of the

property. The tenant left a pile of discarded household items, junk, garbage, and debris


                                              1
on the side of the street. The discarded items were located in a public right of way, but

on Plaintiff’s property. According to Defendant, the abandoned items sat on Plaintiff’s

property for several weeks.

       On November 13, 2017, Defendant sent Plaintiff a letter concerning the condition

of his property.1 In the letter, Defendant informed Plaintiff that his property was in violation

of Westland City Code § 83-2, which applies to abandoned personal property. The letter

informed Plaintiff that pursuant to City Code § 83-2, Plaintiff had 72 hours to remove the

abandoned personal property from the premises. The letter provided Plaintiff with a

phone number and e-mail address to contact if he had any questions regarding the

violation or the notice.          The letter did not specifically state that penalties would be

assessed if Plaintiff failed to remove the property within 72 hours. The letter also did not

specifically state if or when Defendant would exercise its own remedial measures if

Plaintiff did not act within 72 hours.

       Plaintiff received the letter and forwarded it to his property manager. On November

22, 2017, Defendant sent a contractor to remove the abandoned personal property and

debris from Plaintiff’s property. Unbeknownst to Defendant, Plaintiff’s property manager

had simultaneously arranged for its own contractor to dispose of the abandoned personal

property. However, Defendant’s contractor reached the property first and removed the

abandoned personal property.

       In his affidavit, Plaintiff states he did not receive the letter from Defendant until after

the 72-hour deadline had expired. Defendant does not contest this statement. But as

Defendant notes, there is no dispute Plaintiff received the letter and that Plaintiff’s



       1
           It is not clear from the summary judgment record how the letter was transmitted to Plaintiff.

                                                         2
property manager was preparing to act on the violation on or before November 22, 2017.

There is also no dispute that neither Plaintiff nor his property manager contacted or

attempted to contact Defendant, took steps to investigate the violation, or made any

inquiries into the status of the property clean up.

        The items picked up by Defendant’s contractor were photographed, but not

weighed or measured. On November 24, 2017, Defendant sent Plaintiff an invoice in the

amount of $1009.00 for “lot clean up with debris removal for 33512 Berville.” The invoice

contained a due date of December 28, 2018. Defendant incurred $449.00 in actual costs

to remove the abandoned personal property from Plaintiff’s lawn, and Defendant

concedes that the amount of the invoice exceeds the amount it directly paid to its vendor

for the removal. In addition to the cost of removing the abandoned personal property

from Plaintiff’s property, Defendant claims it also incurred costs associated with disposing

of the debris, which is reflected in a separate invoice. The total of that invoice is $2450.00,

and according to Defendant, an unspecified portion of that invoice is attributable to

Plaintiff’s violation.      Defendant states the remaining amounts of the $1009 invoice

represent internal administrative costs, but Defendant provides no detail or explanation

of how these amounts were calculated or how it reached the $1009 figure.2

        Neither the invoice issued to Plaintiff nor Chapter 83 of the City Code sets forth a

process for a property owner to formally dispute a violation or an invoice charge for

removal of abandoned personal property. The invoice only provides a contact phone

number for the Westland Department of Neighborhood Services. On December 07, 2017,

Plaintiff’s property manager contacted Defendant to obtain information about the charges.


        2
           At the hearing, Defendant stated it has no idea how it calculated the $1009 charge to Plaintiff and argued
that it was Plaintiff’s burden to explain the basis of Defendant’s calculations and charges.

                                                         3
Initially, Defendant refused to provide any information without a Freedom of Information

Act request, but eventually acquiesced to Plaintiff’s informal request. It is unclear from

the documentary record whether Plaintiff attempted to dispute the charges, or just sought

additional information from Defendant. However, in Plaintiff’s affidavit, he states that he

wanted to dispute the charges but that there was no process for him to do so.

         Plaintiff did not pay the invoice by its due date. In accordance with Westland City

Code § 83-5, the unpaid invoice was placed on Plaintiff’s property tax bill for 2018.

According to Defendant, the invoice was ultimately paid by Plaintiff’s mortgagee escrow

account on or about August 15, 2018.

         On May 08, 2018, Plaintiff initiated this putative class action. Although Plaintiff’s

violation arose under Westland City Code Chapter 83 and the basis for the charges

assessed to Plaintiff appears to arise under § 83-5, in his complaint, Plaintiff challenges

the constitutionality of two different parts of the City Code: Chapters 22 and 42. Chapter

22 of the City Code formally adopts the International Property Maintenance Code with

certain amendments to the IPMC’s noxious weed removal provisions. Chapter 42 of the

City Code authorizes the removal of nuisances from real property under certain conditions

and the charging of fees for the costs of removal. Plaintiff refers to these two chapters

as the Weeds Ordinance and the Nuisance Ordinance, respectively.3




         3
           At the hearing, Plaintiff stated that even though his violation arose under Chapter 83, his claims challenge
Chapter 42 because this is the Code provision that purportedly enables Defendant to charge and invoice property
owners for violations of Chapter 83. Defendant agreed with Plaintiff’s interpretation of its Code. But neither party
could explain how this interpretation was supported by the plain text of the Code. Chapter 83 does not reference
Chapter 42, and Chapter42 does not reference Chapter 83. Moreover, § 83‐5 expressly authorizes Defendant to
invoice property owners for expenses incurred in abating violations of that chapter and permits Defendant to place
a lien on the property if an owner fails to pay an invoice.

                                                          4
         In counts one and three of his complaint, Plaintiff asserts the Weeds and Nuisance

Ordinances violate the due process rights of Plaintiff and all other property owners

because the ordinances do not provide adequate pre-deprivation and post-deprivation

remedies to owners found to be in violation. In count two, Plaintiff claims the fees charged

by Defendant under the Weeds and Nuisance Ordinances, which are sometimes double

the actual expenses incurred by Defendant, violate the Eighth Amendment. In counts

four and five, Plaintiff asserts claims for unjust enrichment, restitution, and assumpsit

based on Defendant’s allegedly unjust and unlawful collection of fees under the Weeds

and Nuisance Ordinances. Finally, in Count Six, Plaintiff alleges violations of Article 9,

Section 31 of the Michigan Constitution and asserts that the fees charged by Defendant

are really an unapproved tax on property owners. Plaintiff seeks to recover damages

allegedly caused by Defendant’s constitutional violations, and specifically seeks to

recover all amounts paid to Defendant under its Weeds and Nuisance Ordinances.

Plaintiff also asks the Court to declare that all liens placed on properties under the Weeds

and Nuisance Ordinances are invalid.

         On January 21, 2019, Plaintiff filed his motion for class certification. (ECF No. 13.)

The Court permitted Defendant to file a motion for summary judgment prior to responding

to Plaintiff’s class certification motion to resolve certain threshold issues. On May 10,

2019, Defendant filed its motion for summary judgment, which is now before the Court.

   II.      Summary Judgment Standard

         “Summary judgment is proper only if the moving party shows that the record does

not reveal a ‘genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.’” Benison v. Ross, 765 F.3d 649, 658 (6th Cir. 2014) (quoting FED. R.



                                               5
CIV. P. 56(a)). A genuine issue of material fact exists when there are “disputes over facts

that might affect the outcome of the suit under the governing law.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). But “[w]here the record taken as a whole could

not lead a rational trier of fact to find for the non-moving party, there is no genuine issue

for trial.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)

(citing First Nat. Bank of Ariz. v. Cities Servs. Co., 391 U.S. 253, 289 (1968)).

          In addition, once the moving party has met its burden, the non-moving party must

make a “showing sufficient to establish the existence of an element essential to that

party's case, and on which that party will bear the burden of proof at trial.” See Celotex

Corp. v. Catrett, 477 U.S. 317, 322-23 (1986); Bormuth v. Cty. of Jackson, 870 F.3d 494,

503 (6th Cir. 2017). The non-moving party must present some evidence in support of its

complaint to defeat a motion for summary judgment and show that a genuine issue for

trial exists—i.e., that a reasonable jury could return a verdict for the non-moving party.

See Anderson, 477 U.S. at 248.

   III.      Analysis

   A. Plaintiff’s standing to challenge the Weeds Ordinance.

          Defendant argues Plaintiff lacks standing to raise a due process challenge to the

Weeds Ordinance because Plaintiff was never charged fees for the abatement of noxious

weeds and therefore does not have an actual injury in connection with that ordinance.

Without citing to any authority, Plaintiff contends it has standing because the statute for

assessing abatement charges against an owner for both debris and weeds is the same,

and therefore Plaintiff has standing as class representative to challenge all charges

improperly levied under that ordinance.


                                              6
        The Court agrees with Defendant that Plaintiff lacks standing to assert violations

of the Weeds Ordinance under the facts and circumstances presented here. Plaintiff’s

complaint does not seek a declaration that the Weeds Ordinance is facially

unconstitutional.4 And Plaintiff presents no evidence indicating he suffered any injuries

under the Weeds Ordinance. Plaintiff’s violation arose under City Code § 83-2. The only

apparent connection between the Weeds Ordinance and Chapter 83 is that a violation of

Chapter 83 may also be a violation of Chapter 22, which contains the Weeds Ordinance.

There does not appear to be any other connection between Chapter 83 and the Weeds

Ordinance. To the extent Plaintiff’s claims are based on the Weeds Ordinance they are

dismissed.

    B. Plaintiff’s due process claims.

        In count one of the complaint, Plaintiff alleges the Weeds and Nuisance

Ordinances violate his due process rights under the Fifth Amendment because they

enable Defendant to charge property owners fees without adequate pre-deprivation or

post-deprivation procedures. Plaintiff also claims Defendant “violates the rights of Plaintiff

and others similarly situated by charging fees that are hundreds of thousands of dollars

greater than the expense paid by the City.” In count three, Plaintiff alleges the Weeds

and Nuisance Ordinances violate the Fourteenth Amendment because the Michigan

Constitution provides a right of appeal from a final order of an administrative body, but

the fees charged by Defendant under the Weeds and Nuisance Ordinances are not




        4
           Plaintiff’s request for declaratory relief (Count Eight) only seeks a declaration that liens placed on
properties pursuant to the Weeds and Nuisance Ordinances are invalid. But there is no lien on Plaintiff’s property
that resulted from either the Weeds Ordinance or the Nuisance Ordinance.

                                                        7
appealable because they are not final orders as contemplated by the Michigan

Constitution.

       In moving for summary judgment, Defendant argues that Plaintiff cannot establish

his due process rights were violated as alleged in the complaint and therefore Plaintiff’s

claims fail as a matter of law. Plaintiff’s complaint, however, is not clear on several points

which presents some challenges in addressing Defendant’s motion for summary

judgment. For one, Plaintiff does not specify whether his claims are based on substantive

or procedural due process violations. Second, Plaintiff’s claims appear to not be pled

under the proper constitutional authority. Count one states it is based on Defendant’s

alleged violations of the Fifth Amendment’s due process clause. Count three states it is

based on Defendant’s alleged violations of the Fourteenth Amendment, but only alleges

violations of the Michigan Constitution. The Fifth Amendment, however, is only applicable

to the federal government—the Fourteenth Amendment applies to state violations of

federal due process rights. See Myers v. Vill. of Alger, Ohio, 102 F. App'x 931, 933 (6th

Cir. 2004) (“[T]he Myerses's reliance upon the Fifth Amendment is misplaced because

the Fifth amendment applies to the federal government, not state or local governments

such as the Village.”). Finally, Plaintiff does not make a single allegation concerning

Chapter 83—the ordinance that Plaintiff was found to have violated. Notwithstanding

these issues, the Court will consider the merits of Plaintiff’s claims as both procedural and

substantive due process violations, will assume that Plaintiff intended to assert violations

of the Fourteenth Amendment by Defendant, and will assume Plaintiff is asserting that

his due process rights were violated by Defendant’s enforcement of Chapter 83 along

with the Weeds and Nuisance Ordinances.



                                              8
   1. Procedural due process

       In considering procedural due process claims, the Court first determines whether

the alleged deprivation is within the ambit of the Fourteenth Amendment's protection of

liberty and property. Hahn v. Star Bank, 190 F.3d 708, 716 (6th Cir. 1999). This analysis

is simple here because Defendant acknowledges that Plaintiff possessed a protected

property interest in the $1009 fee charged by Defendant.

       The Court must next determine whether Defendant afforded adequate notice and

process prior to and following the deprivation of Plaintiff’s property. As the Sixth Circuit

explained in Shoemaker v. City of Howell, 795 F.3d 553, 558-59 (6th Cir. 2015), at its

essence, due process can be summarized as “the requirement that a person ... be given

notice of the case against him and [an] opportunity to meet it.” Mathews v. Eldridge, 424

U.S. 319, 348-49 (1976) (internal quotation marks and alteration omitted).                   Under

Mathews, courts are instructed to weigh several factors in deciding exactly how much

process is due:

       [1] the private interest that will be affected by the official action; [2] the risk
       of an erroneous deprivation[;] ... [3] the probable value, if any, of additional
       or substitute procedural safeguards; and [4] the Government's interest,
       including the function involved and the fiscal and administrative burdens
       that the additional or substitute procedural requirement would entail.

Id. at 335 (citing Goldberg v. Kelly, 397 U.S. 254, 263-71 (1970)). The requirements of

due process are fluid and fact dependent. Shoemaker, 795 F.3d at 559. In addition, pre-

and post-deprivation processes are generally considered together as a single package:

       The predeprivation process need not always be elaborate, however; the
       amount of process required depends, in part, on the importance of the
       interests at stake.... Moreover, the sufficiency of predeprivation procedures
       must be considered in conjunction with the options for postdeprivation
       review; if elaborate procedures for postdeprivation review are in place, less
       elaborate predeprivation process may be required. In some cases,

                                               9
        postdeprivation review may possibly be sufficient, and no predeprivation
        process is required.

Id. (quoting Leary v. Daeschner, 228 F.3d 729, 742-43 (6th Cir. 2000)).

        Here, Defendant argues Plaintiff’s due process claim fails because Plaintiff was

afforded adequate notice of his violation and sufficient procedures for contesting the

charges. It is undisputed that Defendant provided a single notice of the violation to

Plaintiff.   Defendant contends this single letter was sufficient under the facts and

circumstances presented here. Plaintiff responds that Defendant’s single notice was not

sufficient, particularly when the notice did not contain all the information allegedly required

by Defendant’s own ordinances or inform Plaintiff of the potential consequences of failing

to timely comply.

        To satisfy due process under the Constitution, the notice must be “reasonably

calculated, under all of the circumstances, to apprise interested parties of the pendency

of the action and afford them an opportunity to present their objections,” and “must afford

a reasonable time for those interested to make their appearance.” Shoemaker, 795 F.3d

at 560 (quoting Mullane v. Central Hanover Bank and Trust Co., 339 U.S. 306, 314

(1950)). Both parties point to the Sixth Circuit’s opinion in Shoemaker to support their

interpretation of Defendant’s notice.

        Shoemaker involved a violation of a noxious weed ordinance like Defendant’s

Weeds Ordinance here. In Shoemaker, a property owner was charged $600 by the City

of Howell for the costs of mowing the property owner’s lawn. Id. at 561. Reversing the

decision of the district court, the Sixth Circuit held the City of Howell’s failure to notify the

homeowner of his ability to challenge a city-ordinance violation did not violate the due

process clause. Id. at 560-61.        The Court found that the repeated notices to the

                                               10
homeowner, which cited the relevant city ordinance and gave the phone number for

Howell’s city hall, provided enough information for the plaintiff to investigate his

procedural remedies. Id.      And because “[a] simple investigation of the referred-to

Ordinances or a call to City Hall would have answered Shoemaker's questions,” the panel

found that the plaintiff’s ignorance of available procedural remedies was due to his own

lack of diligence. Id. See also Peterson v. City of Grand Rapids, No. 1:15-CV-671, 2016

WL 4136523, at *8 (W.D. Mich. Aug. 4, 2016) (finding that single notice of a nuisance

code violation received by the plaintiffs, which was similar in content to the notice received

by Plaintiff here and the notices sent in Shoemaker, satisfied procedural due process

concerns).

       Defendant contends its single notice was adequate because it contained the same

basic information as provided by the notices in Shoemaker. Plaintiff responds that the

single notice is not sufficient and distinguishes Shoemaker where there were multiple

notices containing substantially more information than Defendant’s single notice.

       Here, as in Shoemaker, there is no dispute Plaintiff received the notice and was

aware that Defendant considered him to be in violation of § 83-2. Also, as in Shoemaker,

the notice included the phone number and e-mail address of Defendant’s Neighborhood

Department. The summary judgment record reflects that Plaintiff’s property manager

recognized the property was in violation of the City Code after receiving the notice and

began to take steps to resolve the violation.       But neither Plaintiff, nor his property

manager, ever contacted Defendant to ask for additional time to remediate the violation.

Nor did they take any steps to investigate the violation, the referenced code provision, or

their potential remedies.



                                             11
       Unlike in Shoemaker, however, the summary judgment record is not clear that the

notice provided Plaintiff with enough information for him to investigate his procedural

remedies or the potential consequences of his violation. The notice informed Plaintiff that

the condition of his property violated § 83-2 of the City Code, but Defendant stated at the

hearing that Chapter 42 is the true source of its power to abate Plaintiff’s violation and to

invoice Plaintiff for its expenses. Chapter 83 does not reference Chapter 42. Chapter 83

also does not reference any of the other appeal provisions or potential remedies identified

by Defendant, like those contained in the International Property Maintenance Code.

Thus, unlike in Shoemaker, here, Defendant has not established as a matter of law that

Plaintiff could have learned about the procedures for objecting to the allegations against

him or about the potential penalties associated with his violation from the face of the

notice. In addition, unlike in Shoemaker, where the property owner received multiple

notices over a sixth month period, Plaintiff was sent a single notice. And Plaintiff claims

he received the notice after the deadline for compliance set by the notice. Under the facts

and circumstances presented here, Defendant has failed to establish that there are no

genuine issues of material fact as to whether Plaintiff was afforded sufficient notice of his

violation before the deprivation of his property.

       With respect to the procedural considerations, both parties also contend that

Shoemaker is instructive. In Shoemaker, the Sixth Circuit held that the City of Howell’s

remedial procedures were adequate under the facts and circumstances presented there.

Id. at 563. Reversing the decision of the district court, the Sixth Circuit found that the

plaintiff’s property interest—$600 in fines and fees over a sixteen-month period—was

“relatively minor.” Id. at 561. The Court concluded the risk of erroneous deprivation of



                                             12
property was low because grass height is an “objective, readily ascertainable standard.”

Id. And the court determined that additional process would have added little value since

Michigan law allowed for a hearing and for review in the state's circuit court. Id. at 562.

Lastly, the Court found that the costs of additional process would exceed the city's

revenue from the fines in question. Id.

       Defendant argues that like in Shoemaker, the $1009.00 charge here was relatively

minor, there is little risk of erroneous deprivation of property by the Weeds and Nuisance

Ordinances, and that additional processes would add little value while burdening the city.

Defendant also argues that additional processes are unnecessary because there are

available procedures for challenging a fine or invoice issued under the City Code, such

as calling to dispute a violation or charge, appearing at a city council meeting, or

exercising the appeal procedures established by the PMC. Plaintiff responds that these

informal procedures are inadequate and that no formal procedures exist to challenge the

validity of an invoice or lien. Plaintiff also claims that the fees are not reviewable by a

state circuit court under Article VI, § 28 of the Michigan Constitution because they are not

the result of a final order.

       Based on the record before the Court, the Court finds Defendant has not satisfied

its summary judgment burden to establish that there are no genuine issues of material

fact as to whether adequate procedures were afforded to Plaintiff. The Court agrees with

Plaintiff that a $1009 invoice should not automatically be characterized as minor. And

while there does not really appear to be any question that Plaintiff was in violation of the

City Code, that Defendant apparently has no idea where the additional $660 charged to

Plaintiff above the $449 in actual expenses came from suggests there may in fact be



                                            13
some risks of erroneous or at least arbitrary deprivation of property. Similarly, the Court

finds that genuine issues of fact exist as to whether adequate dispute procedures were

afforded to Plaintiff.   This includes questions about whether the appeal procedures

established by Article VI, § 28 of the Michigan Constitution were available to Plaintiff under

the facts and circumstances presented here.

       To be clear, the Court’s opinion should not be construed as finding that Plaintiff’s

due process rights were in fact violated. Rather, Defendant has simply failed to establish

that there are no genuine issues of material fact concerning whether Plaintiff was afforded

adequate notice or that there were adequate and available procedures or a dispute

process available to Plaintiff in connection with his November 2017 violation. Accordingly,

Defendant’s motion for summary judgment on counts one and three is denied because

Defendant failed to establish that there are no genuine issues of material fact as to

whether Plaintiff’s procedural due process rights were violated.

       Plaintiff has not established, however, let alone adequately stated a claim for relief,

that either Chapter 83 or the Nuisance Ordinance is facially unconstitutional. Therefore,

to the extent Plaintiff seeks a declaration invalidating Chapter 83 or the Nuisance

Ordinance as facially unconstitutional, Defendant’s motion for summary judgment is

granted.

   2. Substantive due process

       The Sixth Circuit has referred to substantive due process as “[t]he doctrine that

governmental deprivations of life, liberty or property are subject to limitations regardless

of the adequacy of the procedures employed.” Shoemaker, 795 F.3d at 564 (quoting

Pearson v. City of Grand Blanc, 961 F.2d 1211, 1216 (6th Cir. 1992) (internal quotation


                                             14
marks omitted)). The scope of limitations the Constitution imposes on such governmental

deprivations depends on the nature of the right being deprived. Id.              Specifically,

“[g]overnment actions that do not affect fundamental rights ... will be upheld if [ ] they are

rationally related to a legitimate state interest.” Id. (quoting Seal v. Morgan, 229 F.3d 567,

575 (6th Cir. 2000)). When government actions do impact an individual's fundamental

rights, however, the courts will apply the rigorous strict-scrutiny standard to the alleged

deprivation. Id. (citing Reno v. Flores, 507 U.S. 292, 301-02 (1993)).

       The Sixth Circuit has summarized the existing fundamental rights as “those

protected by specific constitutional guarantees, such as the Equal Protection Clause,

freedom from government actions that ‘shock the conscience,’ and certain interests that

the Supreme Court has found so rooted in the traditions and conscience of our people as

to be fundamental.” Id. at 566 (quoting Bell v. Ohio State Univ., 351 F.3d 240, 250 (6th

Cir. 2003) (internal citation omitted)). In Shoemaker, the Sixth Circuit held that the City

of Howell’s ordinance did not impair a fundamental right and, therefore, rational-basis

review was the proper standard. See id. The same conclusion is appropriate here.

       Where an ordinance “does not proscribe fundamental liberties,” it may

“nonetheless violate the Due Process Clause where it imposes burdens without any

rational basis for doing so.” Id. at 567 (quoting Sheffield v. City of Fort Thomas, 620 F.3d

596, 613 (6th Cir. 2010)). “This standard is highly deferential; courts hold statutes

unconstitutional under this standard of review only in rare or exceptional circumstances.”

Id. (quoting Doe v. Mich. Dep't of State Police, 490 F.3d 491, 501 (6th Cir. 2007)). “Under

rational basis scrutiny, government action amounts to a constitutional violation only if it is

so unrelated to the achievement of any combination of legitimate purposes that the court



                                             15
can only conclude that the government's actions were irrational.” Id. (quoting Michael v.

Ghee, 498 F.3d 372, 379 (6th Cir. 2007)). “[T]he burden is on [the plaintiff] to show that

there is no rational connection between the enactment and a legitimate government

interest.” Id. (quoting Sheffield, 620 F.3d at 613).

       In Rowe v. City of Elyria, 38 Fed. Appx. 277, 282 (6th Cir. 2002), the Sixth Circuit

examined an ordinance like the one at issue here under rational-basis review. There, the

Court upheld the grass-mowing ordinance before it because it was rationally related to

the City of Elyria’s “legitimate governmental purposes relating to aesthetics and vermin

control.” Id. The Sixth Circuit reached the same conclusion in Shoemaker. 795 F.3d at

566-67.

       Here, Defendant similarly defends the Weeds and Nuisance Ordinances by

arguing that they advance several legitimate interests, including preserving and

maintaining property values, the aesthetics of the community, and the health, safety and

welfare of the public. These interests have been recognized as legitimate government

interests in other contexts. See, e.g., Berman v. Parker, 348 U.S. 26, 33 (1954) (“It is

within the power of the legislature to determine that the community should be beautiful”);

H.D.V.—Greektown, LLC v. City of Detroit, 568 F.3d 609, 623 (6th Cir. 2009) (holding

that safety and aesthetics are legitimate governmental interests); Harris v. Akron Dept. of

Public Health, 10 Fed. Appx. 316, 319 (6th Cir. 2001) (identifying property values,

aesthetics, and the health, safety, and welfare of the public as legitimate governmental

interests).

       Because no fundamental right is implicated by Defendant’s blight abatement

requirements as contained in Chapter 83, the Weeds Ordinance, and the Nuisance



                                              16
Ordinance, and because those ordinances are rationally related to legitimate

governmental purposes, the ordinances do not violate Plaintiff’s substantive due process

rights. Defendant’s motion for summary judgment is granted as to Plaintiff’s substantive

due process claims, if any.

   C. Plaintiff’s Eighth Amendment claim.

       In its complaint, Plaintiff alleges the fees charged by Defendant under its Weeds

and Nuisance Ordinances, including the fees charged to Plaintiff for his violation of

Chapter 83, violate the Eighth Amendment. Plaintiff complains the fees are excessive

and are not related to the actual expenses incurred by Defendant in remediating violations

of the City Code. Defendant moves for summary judgment on this claim, arguing that: (1)

the fees assessed under the Weeds and Nuisance Ordinances are not punishments, and

therefore do not fall within the purview of the Eighth Amendment; and (2) even if the fees

are punishments, the are generally not excessive.

       The Court agrees with Defendant that the fees and expenses permitted under its

Weeds and Nuisance Ordinances do not implicate the Eighth Amendment. The Court

also finds that the fees and expenses provided for in Chapter 83 do not implicate the

Eighth Amendment. On their face, the fees are not punitive or excessive. See Discount

Inn, Inc. v. City of Chicago, 803 F.3d 317, 321 (7th Cir. 2015). Therefore, Defendant’s

motion for summary judgment is granted to the extent it seeks to invalidate any of the

ordinances on their face.

       Plaintiff also challenges the $1009.00 fee specifically assessed to him as an

excessive fine under the Eighth Amendment. The summary judgment record reflects that

the costs of abatement of the violation was $449.00. While it is possible that the additional


                                             17
costs were rationally related to the total expenses incurred by Defendant in remediating

Plaintiff’s violation, or are otherwise lawful, Defendant has not produced sufficient

evidence at this time to support that position.       Accordingly, Defendant’s motion for

summary judgment as to Plaintiff’s alleged Eighth Amendment violation is denied without

prejudice.

      D. Plaintiff’s equal-protection claim.

         Plaintiff concedes he has no claim for alleged equal-protection violations.

Accordingly, Defendant’s motion is granted as to this count.

      E. Plaintiff’s claim for violation of the Headlee Amendment to the Michigan
         Constitution.

         Plaintiff claims the fee levied against him is an impermissible tax under Michigan’s

Headlee Amendment.         Under this provision, the levying of a new tax without voter

approval violates the Headlee Amendment. See Jackson Co. v. City of Jackson, 302

Mich. App. 90, 99; 836 NW2d 903 (2013). But, as Defendant points out, a charge that is

a user fee as opposed to a tax is not subject to the Headlee Amendment. Id.; Wheeler v.

Twp. of Shelby, 265 Mich. App. 657,664; 697 NW2d 180 (2005).

         "There is no bright-line test for distinguishing between a valid user fee and a tax

that violates the Headlee Amendment." Bolt v. Lansing, 459 Mich. 152,160; 587 NW2d

264 (1998). In general, "a fee is exchanged for a service rendered or a benefit conferred,

and some reasonable relationship exists between the amount of the fee and the value of

the service or benefit. Id. at 161. A tax, on the other hand, is designed to raise revenue."

Id.




                                               18
       Here, Plaintiff has not established that the fees issued by Defendant under its

ordinances are taxes designed to raise revenue for Defendant. Defendant is entitled to

summary judgment on this claim.

   F. Plaintiff’s claims for unjust enrichment, restitution, and assumpsit.

       In his complaint, Plaintiff seeks monetary relief in the form of “unjust enrichment,

restitution, and/or assumpsit” for the fees Defendant collected under its allegedly

unconstitutional ordinances.     Plaintiff argues he is entitled to compensation under

assumpsit or theories of unjust enrichment and restitution because Defendant allegedly

charged and recouped fees under an unlawful ordinance. Plaintiff has failed to establish

its entitlement to damages under any of these claims.

       As an initial matter, the ordinances challenged by Plaintiff are not on their face

unlawful. Furthermore, while Plaintiff is correct that the substantive remedies available

under assumpsit were preserved by the Michigan Supreme Court in Fisher Sand & Gravel

Co. v Neal A. Sweebe, Inc., 494 Mich. 543, 564, 837 N.W. 2d 244, 256 (2013), Plaintiff

does not identify the scope of those substantive remedies or how the remedies apply

here, other than in the form of its unjust enrichment claim.

       To sustain a claim of unjust enrichment under Michigan law, a plaintiff must

establish (1) the receipt of a benefit by the defendant from the plaintiff, and (2) an inequity

resulting to plaintiff because of the retention of the benefit by defendant. Barber v. SMH

(US), Inc., 202 Mich. App. 366, 375, 509 N.W.2d 791 (Mich. Ct. App. 1993). But Plaintiff

fails to establish these elements. Plaintiff has not presented any evidence of a benefit

conferred on Defendant. Plaintiff similarly fails to present evidence of an inequity resulting

from the fees charged by Defendant under its ordinances. Defendant is permitted to


                                              19
charge fees for violations of Chapter 83, the Weeds Ordinance, and the Nuisance

Ordinance. Defendant is entitled to summary judgment on Plaintiff’s claims for unjust

enrichment, restitution, and/or assumpsit.

   G. Statute of limitations.

         Defendant seeks to limit the scope of potentially recoverable damages based on

the statute of limitations. The relevant statutes of limitations here would be three years

for his constitutional claims and six years for his unjust enrichment claim.               Plaintiff

responds that the availability of damages is not ripe for consideration.

         There is no evidence that Plaintiff’s specific claims will be impacted by the statute

of limitations. Thus, this portion of Defendant’s motion appears to be challenging the

scope of damages recoverable by the putative class members. But no class has been

certified at this time, and it would be premature for the Court to make determinations

about the timeliness of claims that may never be before the Court. Accordingly, this potion

of Defendant’s motion is denied without prejudice. Defendant may re-urge this argument

in connection with class certification proceedings, if any.

   IV.      Plaintiff’s motion for class certification.

         In Plaintiff’s pending motion for class certification, Plaintiff seeks certification of the

following class:

         All persons and entities who have been charged/levied Fees by the City
         under Section 22-132 of the Property Maintenance Code and Section 42-
         72 and 42-73 of the Environment Ordinance from June 2012 through final
         judgment in this matter, or such longer period as may be allowed by law.

Plaintiff’s proposed class is no longer viable considering the Court’s rulings on

Defendant’s motion for summary judgment.              As a result, Plaintiff’s motion for class

certification is dismissed as moot.

                                                 20
   V.      Conclusion

        For the reasons set forth above, Defendant’s motion for summary judgment is

GRANTED IN PART and DENIED IN PART. Plaintiff’s motion for class certification is

dismissed as moot.


     SO ORDERED.

                                          s/Nancy G. Edmunds
                                          Nancy G. Edmunds
                                          United States District Judge



Dated: August 13, 2019

I hereby certify that a copy of the foregoing document was served upon counsel of record
on August 13, 2019, by electronic and/or ordinary mail.



                                          s/Lisa Bartlett
                                          Case Manager




                                          21
